Citation Nr: 1744237	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability evaluation for service-connected residuals of a traumatic brain injury (TBI).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1963 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

The TDIU claim has been raised by the Veteran during the pendency of this appeal. 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Specifically, the Veteran claimed in the July 2013 formal appeal on VA Form 9 that he had not worked since 2007 due to his anger issues which made him unable to work with others.  He also asserted that his memory problems and sleeping difficulties also impeded his ability to work.  

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's in-service TBI has not manifested in symptoms of impaired judgment, impaired social interaction, impaired orientation, impaired visual spatial orientation, impaired neurobehavioral effects, impaired communication, attention, concentration, executive functions, impaired memory, or impaired motor activity.




CONCLUSION OF LAW

The criteria for an initial compensable for residuals of TBI have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Residuals of TBI

The Veteran was granted service connection for residuals of a TBI incurred in service with an initial noncompensable disability rating in the July 2012 rating decision pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8045.  He seeks a compensable rating for the condition. 

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

As set forth in Diagnostic Code 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:
       
Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

After reviewing the evidence of record, the Board concludes that the Veteran experiences no residuals of the TBI injury he incurred in service, and that thus the disability picture of the TBI residual claim does not warrant a compensable rating under any of the criteria discussed above.  To begin, the Veteran was afforded a VA examination in June 2012 to evaluate the nature and severity of any residuals of the TBI he incurred while in service.  The examiner first detailed the Veteran's history of TBI, and found that he experienced a TBI due to a motor vehicle accident while in service in June 1970 and another TBI due to a different motor vehicle accident in December 2007.  According to the Veteran, he had no symptomatology following the June 1970 TBI except for mild headaches which went away after one or two days.  He was reportedly discharged from a local hospital after being evaluated. 

With regards to the December 2007 TBI, the examiner noted that the Veteran reported being able to leave the scene of the motor vehicle accident despite suffering fractures to both wrists and bruising to his head.  According to the Veteran he drove himself to a nearby hospital and left before any medical personnel were able to evaluate his injuries.  He denied experiencing any symptomatology immediately following the accident.  The examiner then detailed how the Veteran slowly began to develop left-sided weakness and left-sided numbness in the days to follow the accident, culminating in his being checked into a local hospital and diagnosed with a stroke.  A cranial CT scan revealed evidence of a hemorrhagic infarction in the right hemisphere.  Apparently the Veteran initiated physical therapy and speech therapy while in the hospital and began to see improvement in his neurologic deficits during this time.  Although the Veteran had continued to see improvements in the years since, the examiner noted that he was still experiencing left-sided weakness, left-sided sensory loss and distortion, left hemiparetic posturing and mild left-sided spasticity.  

With regards to the Veteran's current symptoms at the time of the examination, the examiner noted that the Veteran required helped with most of his activities of daily living because of his problems with left hemiparesis and left hemisensory distortion, both of which were attributable to the stroke he suffered in December 2007.  Specifically, the examiner detailed that the Veteran needed help in cleaning himself in regards to his bowel movements and in dressing, and also needed help cutting his food, showering, and properly using his medications.  The examiner further noted that the Veteran required the use of a cane and/or a wheelchair to move about.  

The examiner also discussed the Veteran's longstanding complaints of headaches which he attributed to his experiences in Vietnam.  Specifically, the examiner found that the headache symptoms were not the results of any type of head injury but more the result and subsequent evolution from the emotional stress that the Veteran experienced while in service.  At the time of the examination the Veteran reported experiencing symptoms of pressure and throbbing discomfort with some sensitivity to light and sound, with those symptoms occurring four to eight times monthly. 

After neurological, physical and sensory testing, the examiner concluded that neither of the Veteran's two TBIs resulted in any apparent neurological deficits, and further noted that the Veteran did not lose consciousness following either TBI.  The examiner assigned a zero evaluation for each facet, that is, he found that the Veteran exhibited normal communication, motor, and consciousness skills and further did not have three of more subjective symptoms relevant to his TBIs that interfered with his ability to work or attend to his activities of daily living.  The examiner also diagnosed the Veteran with a migraine disorder and residuals of a right hemispheric hemorrhagic stroke, but did not associate either condition with the Veteran's history of TBIs.  

The examiner then opined that the Veteran had no residual issues or problems following either the in-service TBI in June 1970 or the post-service TBI in December 2007.  In support thereof, the examiner noted that the Veteran reported experiencing no problems following the June 1970 TBI, to include any loss of consciousness or posttraumatic amnesia.  Similarly, the examiner also discussed that the Veteran did not report any neurologic complaints until 36 hours after the December 2007 TBI.  The examiner also opined that it was less likely than not that the Veteran's history of headache symptoms was attributable to the in-service TBI, and supported that opinion by noting that the Veteran reported that his headache symptoms began while serving abroad in Vietnam and were already present when he experienced the TBI.  The examiner further stated that migraine symptoms that begin in an insidious manner with no familial component typically are due to neurobehavioral disruption and turmoil, which is exactly what the Veteran was subjected to while in service in Vietnam.  
 
Private treatment records from Peak Vista Community Health Centers dated August 2011 shows that the Veteran sought treatment for chronic dizziness, but the symptoms were reported to have begun following his stroke some four years prior.  On that outpatient record the Veteran was evaluated as having no abnormalities in any of the 10 facets.  Subsequent treatment records, both private and through VA, do not show any complaints of symptoms that have been directly attributed to his history of TBIs, and there is no indication that the Veteran has been shown to experience any impairment of judgment, social skills, orientation, visual spatial orientation, neurobehavioral effect, motor activity, memory, or communication.  

The Veteran was afforded a new VA examination to evaluate the nature and severity of his residuals of the in-service TBI injury in December 2016.  A physical examination revealed motor activity that was normal, appropriate communication skills, and no subjective symptoms reflecting that the Veteran was experiencing any residuals related to the in-service TBI injury.  The examiner thus concluded that the Veteran's in-service TBI had no functional impact on his ability to work.  Similarly, during the corresponding December 2016 PTSD examination, the VA examiner determined that there were no cognitive or psychiatric symptoms attributable to the in-service TBI.  Although the examiner acknowledged that psychological testing revealed some cognitive impairments, this was fully attributed to the Veteran's history of stroke.  In evaluating the 10 facets, the examiner found no evidence of any symptomatology suggesting that the Veteran experienced any impairment attributable to his in-service TBI.  Furthermore, while the Veteran reported experiencing insomnia, the examiner found that his sleeping difficulties were due to his separately diagnosed PTSD and were not related to his in-service TBI.  The VA mental health examiner concluded by also determining that the TBI residuals had no functional impact on the Veteran's ability to work.  

In summation, Diagnostic Code 8045 provides for rating TBI residuals based on three main areas of dysfunction that may results from TBI: cognitive, emotional/behavioral, and physical.  The Board finds, based on the record as a whole, that the Veteran's level of impairment as attributable to his in-service TBI is a 0 for memory, attention, concentration, and executive function; a 0 for judgment; a 0 for social interaction; a 0 for orientation; a 0 for motor activity; a 0 for visual spatial orientation; a 0 for neurobehavioral effects; a 0 for communication; and nothing for consciousness.  He has not reported any subjective symptoms attributable to his in-service TBI, and the headaches that he reported while in-service following the TBI in June 1970 resolved within a few days or weeks at the most with no recurring symptomatology.  Under these circumstances, the Board concludes that a compensable rating is not warranted as there is no evidence of any residuals of the in-service TBI and thus no cognitive impairment which can be attributed to the in-service TBI.  This finding is based not only on the determinations of the VA examiners who have evaluated the Veteran but also on the Veteran's own reported symptoms and his denial of other symptomatology.  The claim is therefore denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to a compensable initial evaluation for residuals of TBI is denied. 


REMAND

During the November 2016 VA examination, the Veteran reported that he was receiving therapy from his local Vet Center.  A review of the claims file does not show that any records documenting this course of therapy have been associated with the claims file.  Remand is therefore necessary to have the RO attempt to obtain said records, associate them with the claims file, and then readjudicate the PTSD claim in light of this new evidence. 

A decision on the issue of entitlement to TDIU is deferred pending resolution of the PTSD claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any/all treatment records documenting the Veteran's course of therapy at his local Veterans Center.  

2.  After completion of the foregoing, readjudicate the PTSD and TDIU claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


